January 16, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    LARRY RAY SWEARINGEN, Appellant

NO. 14-13-00929-CV                          V.

                       JOYE M. CARTER, MD, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on September 30, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Larry Ray Swearingen.


      We further order this decision certified below for observance.